DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 09/01/2021 is acknowledged. 
Claims 26-32, 39-77 are pending.
In view of applicant’s Remarks and amendment, the rejection under 35 USC 103 is hereby withdrawn. 
Reasons for Allowance
Applicant’s Remarks and amendment, filed on 09/01/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
	Applicant’s process for isolation of proteins from sample by binding with a silica-containing surface using binding buffer with concentration of salt greater than 1M and pH < or = 4 as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process for isolation of proteins from sample by binding with a silica-containing surface using binding buffer with concentration of salt greater than 1M and pH < or = 4  as in the instant claims. The closest prior art, Godavarti (WO 2006/138553 A2), teaches a process of purification of proteins by contacting the sample on a solid phase comprising silica and a wash buffer with concentration of salt greater than 1M and pH > or = 4, and thus different from not teaching binding buffer having salt concentration and pH as in the instant claims.
Therefore, claims 26-32, 39-77 are allowed.
Conclusion
Claims 26-32, 39-77 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623